      Case: 1:19-cv-02786-CAB Doc #: 31 Filed: 09/08/20 1 of 2. PageID #: 316




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 STEFANI ROSSI REO,                          )     Case No. 1:19-cv-2786
                                             )
        Plaintiff,                           )     JUDGE CHRISTOPHER A. BOYKO
                                             )
        v.                                   )     MAGISTRATE JUDGE
                                             )     THOMAS M. PARKER
 MARTIN LINDSTEDT,                           )
                                             )
        Defendant.                           )     ORDER
                                             )

       On September 4, 2020, the court conducted a telephone conference to discuss Defendant

Martin Lindstedt’s Declaration in Response to Motion for Summary Judgment. ECF Doc. 27.

Lindstedt’s motion requested additional time to conduct discovery and stated that he would move

to consolidate four cases pending in the Northern District of Ohio. As stated during the

telephone conference, if Lindstedt seeks the consolidation of these cases, he must file a motion to

consolidate in all four cases pursuant to Fed. R. Civ. P. 42. To the extent he has sought

consolidation in his declaration in response to motion for summary judgment, ECF Doc. 27, it is

DENIED.

       Regarding Lindstedt’s motion to extend discovery, the court recognizes that leave was

granted to file motions for summary judgment prior to the discovery deadline of September 1,

2020. During the telephone conference, Lindstedt stated that he wanted to conduct discovery

related to the dispositive motions and specifically related to damages. Recognizing that

Lindstedt is a pro se defendant, the court will GRANT, in part, his request for a discovery
     Case: 1:19-cv-02786-CAB Doc #: 31 Filed: 09/08/20 2 of 2. PageID #: 317




extension. Lindstedt must file any brief in opposition to plaintiff’s motion for summary

judgment on or before November 9, 2020. Until November 9, 2020, the parties will be

permitted to conduct any discovery necessary to respond to or reply in support of the motion for

summary judgment.

       IT IS SO ORDERED.


Dated: September 8, 2020
                                                    Thomas M. Parker
                                                    United States Magistrate Judge




                                                2
